 

Case 3:21-cr-00012-LRH-WGC Document 42 Filed 04/45/24 FRERe 1 of 2 ———RECEIVED

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
RENO, NEVADA

IN THE MATTER OF THE PARTIAL )
REPORTS OF THE GRAND JURY FOR )
THE SEPTEMBER 15, 2020, TERM )

}

 

PRESENT:__ THE HONORABLE CARLA BALDWIN
Deputy Clerk: Lisa Mann Court Reporter:
U.S. Attorney by: __ Andolyn Johnson

PROCEEDINGS: GRAND JURY

 

 

 

 

 

 

 

ENTERED SERVED ON
COUNSELPARTIES OF RECORD
APR 15 2021
CLERK US DISTRICT COURT
DISTRICT OF NEVADA
BY: DEPUTY
MINUTES OF THE COURT

DATE: Apri! 15, 2021

UNITED STATES MAGISTRATE JUDGE

Faye Lavoy, Veterans Reporters

The roll of the Grand Jury is taken. (22 members present which constitutes a quorum).

The foreperson of the Grand Jury presents its partial report and indictments (copy of

report attached).

On motion of the United States Attorney, IT IS ORDERED that the said report and
~» indictment(s} be filed. There are no sealed indictments.

On motion of the United States Attorney,

IT.IS ORDERED that the terms of release as to each defendant are fixed as indicated and
that Bench Warrants or Summonses issue where indicated:

3:21-cr-00014-MMD-WGC

3:20-cr-00010-MMD-WGC
SUPERSEDING INDICTMENT

USA V. JERVONTAE JAMARR CHURCHILL

Warrant to !ssue

USA v. DANIEL A. PARKHURST
{On Bond}

Video Arraignment & Plea to the
Superseding Indictment is set for

Wednesday, April 21, 2021 at 3:00 p.m. in
Courtroom No. 2 before Magistrate Judge

William G. Cobb.

 
Case 3:21-cr-00012-LRH-WGC Document 42 Filed 04/15/21 Page 2 of 2

Minutes of Grand Jury
April 15, 2021
Page 2

3:21-cr-00012-LRH-WGC
SUPERSEDING INDICTMENT

USA v. JESSE AREVALO

(In Custody)

Video Arraignment & Plea to the
Superseding Indictment is set for
Tuesday, April 27, 2021 at 2:00 p.m., in
Courtroom No. 2 before Magistrate Judge
William G. Cobb.

USA v. FRANCISO NAVARRO-DELGADO
(On Bond}

Video Arraignment & Plea to the
Superseding Indictment is set for
Tuesday, April 27, 2021 at 3:00 p.m., in
Courtroom No. 2 before Magistrate Judge
William G, Cobb.

IT 1S ORDERED that the Grand Jury report upon notice.

Grand Jury convened at 9:00 a.m.

Grand Jury adjourned at 11:09 a.m.

DEBRA K. KEMPI, CLERK

By: At uta SVM

Lis#Mann, Deptity Clerk
